Allowable Subject Matter
Claims 1, 2, 5-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Chen et al. [US 2017/0116477 A1; “Chen”], fails to anticipate or render obvious determine a centre point of each of the plurality of road objects and plot the centre point of each of the plurality of road objects on an axis that is orthogonal with respect to the at least one direction of travel associated with the at least one road segment, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art, Chen et al. [US 2017/0116477 A1; “Chen”], fails to anticipate or render obvious determining a centre point of each of the plurality of road objects and plotting the centre point of each of the plurality of road objects on an axis that is orthogonal with respect to the at least one direction of travel associated with the at least one road segment, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 20 is allowed because the closest prior art, Chen et al. [US 2017/0116477 A1; “Chen”], fails to anticipate or render obvious determining a centre point of each of the plurality of road objects and plotting the centre point of each of the plurality of road objects on an axis that is orthogonal with respect to the at least one direction of travel associated with the at least one road segment, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al. (US Patent Application Publication 2019/0360830 A1) discloses a method and apparatus for identifying, processing and displaying data point clusters associated with map information;
Huval et al. (US Patent Application Publication 2019/0243372 A1) discloses a method for calculating nominal vehicle paths for lanes within a geographic region;
Joshi et al. (US Patent Application Publication 2015/0117723 A1) discloses a method for generating lane level maps based on course map information and Lidar data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862